In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00182-CR



              WADE HODGES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 147th District Court
                 Travis County, Texas
          Trial Court No. D-1-DC-16-100356




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION
         Appellant Wade Hodges has filed a motion to dismiss this appeal. 1 As authorized by Rule

42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P. 42.2(a).

         Accordingly, we dismiss this appeal.




                                                            Ralph K. Burgess
                                                            Justice

Date Submitted:             May 7, 2019
Date Decided:               May 8, 2019

Do Not Publish




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
         Defense counsel filed an Anders brief in this matter. See Anders v. California, 386 U.S. 738, 743–44 (1967).
In conjunction with that brief, counsel filed a motion to withdraw. In light of appellant’s motion to dismiss this appeal,
we grant counsel’s request to withdraw from further representation of appellant in this case.

                                                            2